DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 24, 2022.  These drawings are acceptable.
Response to Amendment
In response to the amendment received October 24, 2022:
Claims 1-20 are pending. 
The previous drawing objections are withdrawn in light of the replacement drawing.
The previous prior art rejection has been withdrawn in light of the amendment, however a new prior art rejection in light of Ono et al. (US 2021/0104778) has been made below.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 requires the area of the cathode current collector, the area of the anode current collector and an area of the solid electrolyte layer to be substantially equal. Claim 7 is dependent on claim 1 which requires an inactive member on at least one side surface of the cathode current collector. The specification does not disclose an embodiment wherein both (1) the inactive member is present on at least one side surface of the cathode current collector and (2) the area of the cathode current collector, the are of the anode current collector and the area of the solid electrolyte layer are substantially equal. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a). See MPEP 2163.05(II). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 12-13, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono et al. (US 2021/0104778) .
Regarding Claim 1, Ono et al. teaches an all solid secondary battery (Para. [0012]) wherein the battery comprises a cathode layer comprising a positive electrode collector (i.e. cathode current collector) (Fig. 3, #110), a positive electrode active material layer (i.e. cathode active material layer) (Fig. 2, #22), a negative electrode (i.e. anode layer) (Fig. 2, #40, #50), a solid electrolyte layer (Fig. 2, #30) between the cathode layer and negative electrode layer, an insulating layer (Fig. 2, #24) and insulating adhesive (Fig. 3, #120) (i.e. both forming an insulating member) disposed on the side surfaces off the positive electrode active material layer and the positive electrode collector (Fig. 3) wherein the negative electrode layer comprises a negative electrode collector layer (Fig. 2, #50) and a negative electrode layer (i.e. first anode active material layer) on the negative electrode collector layer.
Regarding Claim 2, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the insulating layer (i.e. insulating member) (Fig. 2, #24) surrounds both side surfaces of the positive electrode active material layer (Fig. 2, #22) to contact the solid electrolyte layer (Fig. 2, #30).
Regarding Claim 3, Ono et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Ono et al. further teaches the insulating layer (i.e. insulating member) (Fig. 2, #24) extends to both distal ends of the solid electrolyte layer (Fig. 2, #30).
Regarding Claim 4, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches an area of the positive electrode active material layer Fig. 2, #22) is smaller than an area of the solid electrolyte layer (Fig. 2, #30) contacting the positive electrode active material layer and the insulating layer (i.e. insulating member) (Fig. 2, #24) surrounds both side surfaces of the positive electrode active material layer (Fig. 2, #22) to correct an area mismatch between the positive electrode active material layer and the solid electrolyte layer (Para. [0039]). 
Regarding Claim 5, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the anode layer comprises a first and second negative electrode layer on opposite sides of the positive electrode layer, wherein the solid electrolyte layer comprises a first and second electrolyte layer, and a second solid electrolyte layer between the positive electrode layer and the first negative electrode layer, and the positive electrode layer and the second negative electrode layer, respectively wherein the insulating layer and insulating adhesive (i.e. insulating member) is between the first solid electrolyte layer and the second solid electrolyte layer (Fig. 1). 
Regarding Claim 6, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the area of the positive electrode active material layer (Fig. 2, #20) is smaller than an area of the negative electrode collector (Fig. 2, #50).
Regarding Claim 8, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the insulating layer is made up of an insulating material such as a thermoplastic resin (Para. [0041]) and  the insulating adhesive contains insulating polymer resins (Para. [0077]) (i.e. the inactive member comprises a lithium ion insulator).
Regarding Claim 9, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the insulating layer is made up of an insulating material such as a thermoplastic resin (Para. [0041]) is an insulating polymer (Para. [0042]) and  the insulating adhesive contains insulating polymer resins (Para. [0077]) (i.e. the inactive member comprises at least one insulating polymer).
Regarding Claim 12, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the solid electrolyte layer comprises a sulfide solid electrolyte material (i.e. sulfide-based solid electrolyte) (Para. [0047]).
Regarding Claim 13, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the solid electrolyte layer comprises a sulfide solid electrolyte material (i.e. sulfide-based solid electrolyte) selected from Li2S-P2S5, from Li2S-GeS2, Li2S-GeS2-P2S5, Li2S-SiS2, Li2S-B2S3 (Para. [0047]). 
Regarding Claim 17, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the negative active material comprises hard and soft  carbon (i.e. the carbonaceous anode active material comprises amorphous carbon) and silicon or tin (i.e. a metal and metalloid active material) (Para. [0053]). 
Regarding Claim 18, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. further teaches the negative electrode active material comprises a metalloid or metal anode active material such as silicon or tin (Para. [0053]).
Regarding Claim 20, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above
Ono et al. further teaches a second negative anode active material layer (Fig. 2, lower #40) between the solid electrolyte layer (Fig. 2, lower #30) and a first anode active material layer (Fig. 2, upper #40) wherein the second anode active material layer is a metal layer (Para. [0053]) contains a solid electrolyte (Para. [0056]) which comprises lithium (Para. [0047]0. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2021/0104778) in view of Yeo (US 2019/0157648) .
Regarding Claim 7, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above
Ono et al. does not each an area of the area of the cathode current collector is substantially equal to an area of the and current collector and the solid electrolyte layer. 	However, Yeo et al. teaches an all-solid battery (Para. [0007]) comprising a cathode layer (Fig. 1, #1) an anode layer (Fig. 1, #2) both comprising current collectors (Para. [0037]) and an electrolyte layer (Fig. 1, #3) wherein the areas each of layer are substantially equal.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ono et al. to incorporate the teaching of substantially equal areas of the cathode current collector, the anode current collector and the solid electrolyte layer, as it would provide an edge portion of an all-solid battery that is insulated (Para. [0036]), more effectively insulating the battery (Para. [0007]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2021/0104778) in view of Tomura et al. (US 2017/0207482) .
Regarding Claim 10, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above
Ono et al. does not explicitly teach a density of the insulation material (i.e. inactive member)
However, Tomura et al. teaches an all-solid-state battery (Para. [0010]) comprising a cathode layer (Fig. 10, #3) an anode layer (Fig. 10, #1), a solid electrolyte layer (Fig. 10, #2) between the cathode layer and anode layer, wherein the cathode layer comprises a cathode current collector (Fig. 10, #3a), a cathode active material layer (Fig. 10, #3ab) on the cathode current collector and an insulation material (Fig. 10, #3ax) (i.e. an inactive member) on at least one side surface of the cathode active material layer, wherein increasing the density of the cathode active material layer containing the insulation member via hot roll pressing improves all-solid-state battery performance by reducing ion conductive resistance and electron conductive resistance (Para. [0047], [0053]). Thus, an inactive member density  is a result effective variable and it would have been obvious for one ordinary skill in the art to modify the range of the density range in order to improve battery performance, as it is merely discovering the optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2021/0104778) in view of Ishikawa et al. (US 2018/0233780).
Regarding Claim 11, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Ono et al. does not teach the insulating material (i.e. inactive member) is a gasket.
However, Ishikawa et al. teaches a solid-state battery (Para. [0168]) comprising a sulfide-based solid electrolyte (Para. [0135]) wherein a gasket acts as the insulating material (Para. [0294]).
The substitution of gasket as taught by Ishikawa et al., for the insulating material of Ono et al. would achieve the predictable result of providing an insulating material (i.e. inactive member) for an all-solid state battery. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the gasket as taught by Ishikawa et al., for the insulating material of Ono et al, as the substitution would achieve the predictable result of providing an insulating material (i.e. inactive member) for an all-solid state battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).	
Claim 14  are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2021/0104778) in view of Sasaki (US 2018/0366777).
Regarding Claim 14, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above.
Ono does not teach the sulfide-based solid electrolyte is an argyrodite-type solid electrolyte.
However, Sasaki teaches a solid-state battery comprising a sulfide solid electrolyte (Para. [0001]) wherein a sulfide solid electrolysis may be Li6PS5X (wherein X is Cl, Br or I) (i.e. an argyrodite-type solid electrolyte) (Para. [0028]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ono et al. to incorporate the teaching of the argyrodite-type solid electrolyte material as it increases ionic conductivity (Para. [0064]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Ono et al. (US 2021/0104778) in view of Sasaki (US 2018/0366777) as applied to claim 14 above, and further in view of Tomura et al. (US 2017/0207482).
Regarding Claim 15, Ono et al. as modified by Sasaki teaches all of the elements of the current invention in claim 14 as explained above. 
Ono et al. as modified by Sasaki does not explicitly teach a density on the argyrodite-type solid electrolyte.
However, Tomura et al. teaches increasing the density of a solid electrolyte improves all-solid-state battery performance by reducing ion conductive resistance and electron conductive resistance (Para. [0047], [0053]). Thus, a solid electrolyte density is a result effective variable and it would have been obvious for one ordinary skill in the art to modify the range of the density range in order to improve battery performance, as it is merely discovering the optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2021/0104778) .
Regarding Claim 16, Ono et al. teaches all of the elements of the current invention in claim 1 as explained above
Ono et al. further teaches the average particle size of the negative active material is not less than 1 micrometer and not more than 20 micrometers (i.e. the anode active material is in the form is particles), overlapping with the claimed range of 4 micrometers or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2021/0104778) as applied to claim 16 above, and further in view of Tomura et al. (US 2017/0207482).
Regarding Claim 19, Ono et al. teaches all of the elements of the current invention in claim 16 as explained above
Ono et al. further teaches the negative active material comprises hard and soft  carbon (i.e. the carbonaceous anode active material comprises amorphous carbon) and silicon or tin (i.e. a metal and metalloid active material) (Para. [0053]). 
Ono et al. does not explicitly teach the amount of metal or metalloid particles. 
However, Tomura et al. teaches the anode active material comprises first particles formed of carbon active materials and the anode active materials include second particles formed of metal active materials such as aluminum, silicon, and tin (Para. [0093]) and the content of the anode active material in the anode active material layer may be in the range of from 40% to 99% by mass and thus, the amount of the second particles would be in a range of about 40% to about 99%, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the anode active material of Ono et al. to incorporate the teaching of content of the metal or metalloid particles (i.e. second particles) of Tomura et al., as it would provide a high density anode active material having reduced ion conductive resistance and electron conductive resistance, improving battery performance (Para. [0060]). 
Response to Arguments
Applicant’s arguments filed October 24, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729